DENY; and Opinion Filed March 6, 2015.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00216-CV

                          IN RE JAMES EDWIN RANKIN, Relator

                 Original Proceeding from the 330th Judicial District Court
                                   Dallas County, Texas
                              Trial Court Cause No. 02-09778

                             MEMORANDUM OPINION
                        Before Justices Lang-Miers, Brown, and Whitehill
                                    Opinion by Justice Brown
        Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to vacate the portions of its “Order Holding Relator in Contempt, Granting Judgment and

Suspending Commitment” finding relator guilty of contempt of court and rendering monetary

judgment against relator. Ordinarily, to obtain mandamus relief, a relator must show both that

the trial court has clearly abused its discretion and that relator has no adequate appellate remedy.

In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the

record before us, we conclude relator has failed to establish a right to relief. We DENY the

petition.




                                                    /Ada Brown/
                                                    ADA BROWN
                                                    JUSTICE
150216F.P05